     Case 2:16-cr-00066-PA Document 500 Filed 03/30/20 Page 1 of 14 Page ID #:14581



 1 BENJAMIN L. COLEMAN
     California State Bar No. 187609
 2 COLEMAN & BALOGH LLP
     1350 Columbia Street, Suite 600
 3 San Diego, California 92101
     Telephone No. (619) 794-0420
 4 Facsimile No. (619) 652-9964
     blc@colemanbalogh.com
 5
     Attorneys for Defendant Leroy Baca
 6

 7

 8                        IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10 UNITED STATES OF AMERICA,                 )   Case No. 16CR00066-PA
                                             )   Case No. 20CV01167-PA
11               Plaintiff,                  )
                                             )
12 v.                                        )   REPLY TO GOVERNMENT’S
                                             )   OPPOSITION TO
13 LEROY BACA,                               )   SECTION 2255 MOTION
                                             )
14               Defendant.                  )
                                             )
15                                           )
16               Defendant Leroy Baca, by and through his counsel of record, hereby files this
17 Reply to the Government’s Opposition to his Section 2255 Motion.

18                                                   Respectfully submitted,
19                                                   s/Benjamin L. Coleman
20 Dated: March 30, 2020                             BENJAMIN L. COLEMAN
                                                     COLEMAN & BALOGH LLP
21                                                   Attorneys for Leroy Baca
22

23

24

25

26

27

28
      Case 2:16-cr-00066-PA Document 500 Filed 03/30/20 Page 2 of 14 Page ID #:14582



 1                                                   TABLE OF CONTENTS
 2 Table of authorities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

 3 Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 4 Argument.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 5                      A. Procedural default.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
                        B. The merits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
 6
     Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
 7
     Proof of service. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                         i
     Case 2:16-cr-00066-PA Document 500 Filed 03/30/20 Page 3 of 14 Page ID #:14583



 1                                            TABLE OF AUTHORITIES
 2                                                            CASES
 3 Dickerson v. United States,
             530 U.S. 428 (2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
 4
     Guzman v. Scully,
 5       80 F.3d 772 (2d Cir. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 6 Presley v. Georgia,
             558 U.S. 209 (2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1,2,3,4,7
 7
     Press-Enterprise Co. v. Superior Court,
 8         464 U.S. 501 (1984). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2,3,7
 9 Robinson v. Schriro,
             595 F.3d 1086 (9th Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
10
     Sweeney v. Carter, th
11        361 F.3d 327 (7 Cir. 2004). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
12 United States v. Annigoni,
             96 F.3d 1132 (9th Cir. 1996) (en banc). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6,9
13
     United States v. Barragan,
14         871 F.3d 689 (9th Cir. 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3,7
15 United States v. Blagojevich,
             612 F.3d 558 (7th Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2,3,8
16
     United States v. Gupta,
17         699 F.3d 682 (2d Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
18 United States v. Kama,
             394 F.3d 1236 (9th Cir. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
19
     United States v. Perez-Silvan,
20         861 F.3d 935 (9th Cir. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
21 United States v. Reyes,
             660 F.3d 454 (9th Cir. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
22
     United States v. Rivera,th
23         682 F.3d 1223 (9 Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2,8
24 United States v. Sainz,
             933 F.3d 1080 (9th Cir. 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
25
     United States v. Sanchez,
26         74 F.3d 562 (5th Cir. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
27 United States v. Swisher,
             811 F.3d 299 (9th Cir. 2016) (en banc). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
28


                                                                   ii
     Case 2:16-cr-00066-PA Document 500 Filed 03/30/20 Page 4 of 14 Page ID #:14584



 1 United States v. Wecht,
             537 F.3d 222 (3d Cir. 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2,3,4
 2
     United States v. Withers,
 3         638 F.3d 1055 (9th Cir. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 4 Waller v. Georgia,
             467 U.S. 39 (1984). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 5

 6                                                         STATUTES
 7 28 U.S.C. § 2255. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                   iii
     Case 2:16-cr-00066-PA Document 500 Filed 03/30/20 Page 5 of 14 Page ID #:14585



 1                                      INTRODUCTION
 2              Defendant/Movant Leroy Baca respectfully submits this reply to the
 3 Government’s Opposition (“Opp.”) to his 28 U.S.C. § 2255 motion. The government’s

 4 opposition focuses on procedural default, but its arguments ignore Presley v. Georgia, 558

 5 U.S. 209 (2010) and procedural default precedent. The government’s position on default

 6 also ignores the arguments made and the public trial cases cited by Mr. Baca in the Ninth

 7 Circuit and its own prior failure to respond to his contention that the jurors’ names should

 8 have been disclosed to the attorneys. By failing to respond in the Ninth Circuit, the

 9 government essentially waived its current default argument and also conceded the issue,

10 thereby limiting what Mr. Baca needed to say in reply. The government’s current response

11 on the merits is similarly lacking, as it again appears to concede that disclosing the jurors’

12 names to the attorneys under a protective order was clearly a viable alternative, and it has

13 not persuasively responded to the cases establishing that the failure to consider and utilize

14 this alternative requires Mr. Baca’s convictions to be automatically vacated.

15                                        ARGUMENT
16              A. Procedural default
17              The government concedes that the Ninth Circuit did not address Mr. Baca’s
18 contention that it was error to withhold the jurors’ names from the attorneys. Thus, the

19 government does not argue that Mr. Baca’s claim is procedurally foreclosed because it was

20 already resolved by the Ninth Circuit, thereby waiving any such argument. See, e.g.,

21 United States v. Swisher, 811 F.3d 299, 307 (9th Cir. 2016) (en banc). Instead, the

22 government argues that the claim was not adequately raised at trial or before the Ninth

23 Circuit and therefore has been defaulted. The government is mistaken.

24              With respect to default at the trial proceedings, the government’s argument
25 stalls at the start line because the government failed to argue in the Ninth Circuit that Mr.

26 Baca had forfeited his contention regarding limited disclose to counsel, thereby waiving

27 the default argument. See, e.g., United States v. Sainz, 933 F.3d 1080, 1083-85 (9th Cir.

28 2019). Even if the government could get past its own waiver, its default argument
     Case 2:16-cr-00066-PA Document 500 Filed 03/30/20 Page 6 of 14 Page ID #:14586



 1 nevertheless fails on the merits. The government initially states that defense counsel

 2 merely expressed concern with the use of an anonymous jury but later recognizes that he

 3 objected to an anonymous jury. Opp. 3; see also Docket Entry 180 (opposing

 4 government’s request for anonymous jury). The objection preserved the claim, as once

 5 defense counsel objected, the burden was on the government (as the party requesting the

 6 procedure) and the Court to consider and explain why other alternatives, such as limited

 7 disclosure to counsel, were not viable. See Presley, 558 U.S. at 214 (“trial courts are

 8 required to consider alternatives . . . even when they are not offered by the parties”);

 9 United States v. Blagojevich, 612 F.3d 558, 565 (7th Cir. 2010) (judge utilizing anonymous

10 jury “must consider alternatives to secrecy, whether or not the lawyers propose some”).

11 Indeed, in Presley, 558 U.S. at 210, the claim was preserved where defense counsel simply

12 objected and requested “some accommodation” to the exclusion of a spectator during voir

13 dire but offered no specific proposal and stated nothing further when the court responded

14 that the spectator could return after the jury was selected. The Ninth Circuit’s precedent is

15 the same, clearly establishing that there was no default in the district court. See United

16 States v. Rivera, 682 F.3d 1223, 1232-35 (9th Cir. 2012) (rejecting argument that defendant

17 had forfeited and waived Sixth Amendment public trial claim where defense counsel did

18 not even specifically object in district court).1

19               There was also no default in the Ninth Circuit. In his opening brief, Mr. Baca
20 spent several pages arguing that there was no justification at all for an anonymous jury and

21 heavily relied on United States v. Wecht, 537 F.3d 222 (3d Cir. 2008), one of the cases

22 applying the Supreme Court’s public trial precedent, including Press-Enterprise Co. v.

23 Superior Court, 464 U.S. 501 (1984), to the anonymous jury inquiry. See Wecht, 537 F.3d

24

25       1
                 It is not even clear that defense counsel can forfeit a defendant’s public trial right
26 in a federal case. See Rivera, 682 F.3d at 1234 n.9. Furthermore, the anonymous jury
   findings were entered without notice after the second trial, and therefore trial counsel could
27
   not contemporaneously dispute them. See United States v. Gupta, 699 F.3d 682, 687 (2d Cir.
28 2012) (reversing for public trial error during voir dire and explaining that findings cannot be
   issued after-the-fact). In any event, there was no default under Rivera and Presley.
                                                   2
     Case 2:16-cr-00066-PA Document 500 Filed 03/30/20 Page 7 of 14 Page ID #:14587



 1 at 235-36 (relying on Press-Enterprise in explaining that “the traditional public nature of

 2 voir dire strongly suggests that jurors’ identities were public as well” at the time of the

 3 Founding). He then alternatively argued that “the district court at least erred by failing to

 4 disclose the identities of the jurors to counsel, hampering the ability to select a jury.” Ex.

 5 B; Op. Br. at 42. He contended that jurors sometimes provide inaccurate information

 6 during voir dire, see Blagojevich, 612 F.3d at 561 (investigation revealed that some jurors

 7 had lied when providing information in high-profile trial), and that “[d]isclosing the

 8 jurors’ identities to counsel could not have resulted in juror intimidation.” Ex. B; Op. Br.

 9 at 43.

10              After making his arguments that there was error, Mr. Baca then set forth his
11 arguments on the appropriate remedy. He argued that “an anonymous jury implicates both

12 the First Amendment right to public access and a defendant’s Fifth and Sixth Amendment

13 rights” and that, under the Supreme Court’s public trial cases, the error was structural and

14 automatically required reversal, citing Presley and Waller v. Georgia, 467 U.S. 39 (1984),

15 two landmark public trial cases. Ex. B; Op. Br. at 43 (emphasis added). Mr. Baca also

16 cited the Ninth Circuit’s Sixth Amendment public trial opinion in United States v. Withers,

17 638 F.3d 1055, 1063 (9th Cir. 2011). Ex. B; Op. Br. at 43. Thus, Mr. Baca argued that this

18 Court had erred by empaneling an anonymous jury and, at the very least, by shielding the

19 jurors’ names from the attorneys, and the error infringed his Sixth Amendment rights and

20 automatically required reversal under Supreme Court and Ninth Circuit public trial

21 precedent.

22              In its answering brief, the government did not respond to Mr. Baca’s
23 alternative argument that the names of the jurors should have at least been disclosed to the

24 attorneys. Ex. B. As a result, after discussing the standard of review, Mr. Baca’s lead

25 argument on this issue in his reply brief was: “On the merits, the government fails to offer

26 a developed response to Mr. Baca’s contention that the district court should have at least

27 disclosed the jurors’ identities to the attorneys so they could perform jury selection. See

28 United States v. Barragan, 871 F.3d 689, 712 (9th Cir. 2017) (using anonymous jury in


                                                  3
     Case 2:16-cr-00066-PA Document 500 Filed 03/30/20 Page 8 of 14 Page ID #:14588



 1 Mexican Mafia case but disclosing the jurors’ identities to the attorneys ‘in advance to do

 2 background checks, without divulging the names to their clients’). For this reason alone,

 3 there was error, as there could be no possible fear of juror intimidation by the attorneys.”

 4 Ex. B; Rep. Br. at 17-18 (footnote omitted).

 5               Later in his reply brief, before discussing the appropriate remedy, Mr. Baca
 6 responded to the government’s argument regarding the public trial analysis in Wecht by

 7 stating: ““The government attempts to limit Wecht as purely a First Amendment case and

 8 claims Mr. Baca has no such right, but First Amendment and Sixth Amendment

 9 protections are coextensive in this context. See Presley v. Georgia, 558 U.S. 209, 212-13

10 (2010) (public trial right during jury voir dire).” Ex. B; Rep. Br. at 23. He then argued

11 that the government failed to offer a developed response to his contention that the

12 appropriate remedy was to reverse for structural error under public trial precedent. Id. In

13 short, Mr. Baca argued that this Court had erred by failing to disclose the jurors’ names to

14 counsel and that the First Amendment public trial analysis in Wecht applied equally to his

15 Sixth Amendment public trial right; consequently, reversal was required under Supreme

16 Court precedent stating that public trial errors are structural.

17               Given the extent of Mr. Baca’s arguments on direct appeal, including
18 citations to much of the same Sixth Amendment precedent that he has cited in his § 2255

19 motion, it should come as no surprise that the government’s default argument is flawed.

20 The three Ninth Circuit cases cited by the government are not even procedural default

21 cases and are far off the mark. See Opp. at 7. In United States v. Perez-Silvan, 861 F.3d

22 935, 938 (9th Cir. 2017), the defendant filed an untimely notice of appeal and then “failed

23 to prosecute the appeal” and did not raise or even list the waived issue in an opening brief

24 on appeal. In United States v. Reyes, 660 F.3d 454, 463 (9th Cir. 2011), the defendant

25 claimed that the introduction of evidence constituted prosecutorial misconduct but did not

26 explain how, and the Ninth Circuit nevertheless addressed the merits of the claim and

27 found that the evidence was properly admitted. In United States v. Kama, 394 F.3d 1236,

28 1238 (9th Cir. 2005), the district court ruled that it did not have jurisdiction; on appeal, the


                                                   4
     Case 2:16-cr-00066-PA Document 500 Filed 03/30/20 Page 9 of 14 Page ID #:14589



 1 appellant only argued the merits of his claim and did not challenge the district court’s

 2 ruling on jurisdiction, thereby waiving any contention that there was jurisdiction. None of

 3 these cases, which are not even in the procedural default context, are remotely similar.

 4              Unlike the government’s irrelevant cases, procedural default cases establish
 5 that Mr. Baca’s § 2255 claim was not defaulted on direct appeal, as he provided the factual

 6 basis for his claim (the failure to disclose the jurors’ names to the attorneys) and cited

 7 most of the very same cases that he is now relying on (Presley, Waller, Withers, Barragan,

 8 Wecht). See Robinson v. Schriro, 595 F.3d 1086, 1101-02 (9th Cir. 2010) (rejecting

 9 argument that petitioner had defaulted his claim). While Mr. Baca’s § 2255 arguments are

10 essentially identical to his direct appeal arguments, “a mere variation in legal theory” does

11 not trigger a procedural default, and a petitioner is permitted to “reformulate” his claim.

12 Sweeney v. Carter, 361 F.3d 327, 333 (7th Cir. 2004). Thus, even if there were a variation

13 in Mr. Baca’s § 2255 arguments, that would not constitute a default.

14              Although erroneously asserting default, the government recognizes, as it
15 must, that Mr. Baca did argue that this Court erred by failing to release the jurors’ names

16 to counsel and did rely on Sixth Amendment public trial jurisprudence but contends that

17 he only made the arguments in “passing” or “briefly.” Opp. 4-5. While the arguments

18 were not brief or in passing, the government cites no authority requiring a specific number

19 of words to raise an argument; the government also ignores the context of the briefing.

20 The government does not dispute that it failed to respond to Mr. Baca’s contention that

21 this Court erred by failing to disclose the jurors’ names to counsel and also failed to

22 engage in a developed analysis responding to his contention that the error was structural

23 under Sixth Amendment public trial jurisprudence. Thus, to the extent any such

24 arguments were brief, which they weren’t, it was largely because the government failed to

25 respond to Mr. Baca’s contentions. Given the lack of a counter-argument in the

26 government’s appellate brief, there wasn’t much else to say: that is, there was at least

27 undisputed error by failing to disclose the jurors names to the attorneys, and the error was

28 structural under the Supreme Court’s Sixth Amendment public trial cases.


                                                  5
     Case 2:16-cr-00066-PA Document 500 Filed 03/30/20 Page 10 of 14 Page ID #:14590



 1              As the above discussion demonstrates, the government is incorrect when it
 2 states that Mr. Baca did not argue that the use of an anonymous jury violated his Sixth

 3 Amendment right. To the contrary, he argued that his Sixth Amendment rights were

 4 infringed, and he repeatedly cited to Supreme Court and Ninth Circuit public trial cases.

 5 While the government’s argument is wrong as a matter of fact and law, it also erroneously

 6 conflates a claim of error with the remedy. The error claimed in this § 2255 motion is that

 7 this Court erred by failing to disclose the jurors’ names to counsel (and even failed to

 8 consider the alternative). That claimed error was clearly raised on direct appeal. The

 9 Ninth Circuit, however, did not address this contention, as conceded by the government in

10 its current opposition. Thus, this claim is properly before this Court in this § 2255 motion.

11 The issue of remedy (or what is the effect of the error) is a separate question that is not

12 subject to default. In other words, even if there were somehow a default of a Sixth

13 Amendment claim, which there wasn’t, the issue of whether disclosure of the juror

14 information to the attorneys was required under non-constitutional authority is properly

15 before this Court, as it was clearly raised on direct appeal and the government concedes

16 that the Ninth Circuit did not decide it. If there was such error, the only remaining

17 question is the remedy, and Mr. Baca has consistently maintained that the error requires

18 his convictions to be automatically vacated both under the Sixth Amendment and non-

19 constitutional authority. See Ex. B; Op. Br. at 43 (citing United States v. Annigoni, 96

20 F.3d 1132, 1144-45 (9th Cir. 1996) (en banc)). In any event, as explained above, Mr. Baca

21 contended on direct appeal that his Sixth Amendment public trial rights were infringed

22 and relied on the Supreme Court’s and the Ninth Circuit’s Sixth Amendment public trial

23 jurisprudence. In sum, there was no procedural default.

24              B. The merits
25              The government still fails to offer any reason why withholding the jurors’
26 names from the attorneys was necessary or even appropriate. Having been given yet

27 another opportunity to justify the procedure, and having failed to respond again, the

28 government has conceded that disclosing the jurors’ names to the attorneys under a


                                                  6
     Case 2:16-cr-00066-PA Document 500 Filed 03/30/20 Page 11 of 14 Page ID #:14591



 1 protective order was a viable alternative. Although not entirely clear, the government

 2 seems to argue that the fact that this lesser alternative was not considered does not matter.

 3 The government reaches this conclusion because it does not believe that the public trial

 4 standard applies to anonymous juries. The government appears to be make two arguments

 5 in this regard, one less sweeping than the other, but both are significantly flawed.

 6              The government’s less sweeping argument appears to be that the public trial
 7 standard only applies to so-called “confidential” juries (where the jurors’ names are

 8 disclosed to the parties but not the public) and not to “anonymous” juries (where the

 9 names are withheld from everyone). Opp. at 11. The Ninth Circuit does not recognize this

10 distinction. See Barragan, 871 F.3d at 712-13 (characterizing procedure where names

11 only disclosed to counsel as an anonymous jury). In any event, the government fails to

12 acknowledge the Supreme Court’s clear statement that the public trial guarantee is

13 primarily designed to protect the defendant: “[T]here is no legitimate reason, at least in

14 the context of juror selection proceedings, to give one who asserts a First Amendment

15 privilege greater rights to insist on public proceedings than the accused has. ‘Our cases

16 have uniformly recognized the public-trial guarantee as one created for the benefit of the

17 defendant.’ There could be no explanation for barring the accused from raising a

18 constitutional right that is unmistakably for his or her benefit.” Presley, 558 U.S. at 213

19 (citation omitted). In other words, the argument that the public trial standard is only

20 reserved for situations where the press and public are shielded from juror information has

21 the analysis entirely backwards. It is also illogical that the public trial standard would be

22 reserved for a so-called “confidential” jury, where there is less secrecy, but would not

23 apply to so-called “anonymous” juries where the juror information is shielded from

24 everyone, including the parties, thereby entailing greater secrecy.

25              The government’s argument not only runs head-first into Presley, but it is
26 also undermined by other cases. Under Press-Enterprise, the public trial right requires

27 that defense counsel be provided with full disclosure during voir dire, even as to the most

28 sensitive juror information. See Press-Enterprise, 464 U.S. at 512 (all in camera parts of


                                                  7
     Case 2:16-cr-00066-PA Document 500 Filed 03/30/20 Page 12 of 14 Page ID #:14592



 1 jury selection must be “with counsel present”). The government does not respond and

 2 only asserts that privacy concerns may permit juror information to be withheld, Opp. at 9,

 3 but omits that Press-Enterprise made clear that while such information may sometimes be

 4 withheld from the public, it cannot be withheld from defense counsel. The government

 5 also cites Blagojevich for its backwards analysis, but Blagojevich logically reasoned that a

 6 supposed “confidential” jury “requires less justification than does anonymity . . . .”

 7 Blagojevich, 612 F.3d at 564 (emphasis added). In other words, the controlling case law

 8 and logic require that lesser alternatives must be considered before employing the

 9 enhanced secrecy involved with shielding juror information from defense counsel.

10              Perhaps recognizing that its effort to distinguish the Supreme Court’s cases
11 and Blagojevich is illogical, the government makes the more sweeping argument that the

12 public trial standard is inapplicable because there was not a “complete” closure of the

13 courtroom. Opp. at 10. The government, however, is forced to acknowledge, Opp. at 11,

14 that Blagojevich explicitly stated that the public trial standard applies to anonymous juries.

15 See Blagojevich, 612 F.3d at 564. As mentioned above, Press-Enterprise also makes clear

16 that the public trial right guarantees that juror information will not be shielded from

17 defense counsel, and Wecht also applied the public jury right to anonymous juries. To the

18 extent that the government is arguing that an anonymous jury constitutes a “partial”

19 closure rather than a “complete” closure, it does not matter. Even under the “partial”

20 closure doctrine, only the first prong of the Waller/Presley standard is altered, and a court

21 must still apply the other three prongs, including consideration of all reasonable lesser

22 alternatives. See Rivera, 682 F.3d at 1236; Guzman v. Scully, 80 F.3d 772, 775 (2d Cir.

23 1996). The error here is that the reasonable alternative of disclosing the jurors’ names to

24 the attorneys under a protective order was not considered, and the government does not

25 dispute that it was a viable alternative. Thus, there was error even under the “partial”

26 closure standard.

27              The government concludes that this Court found “exceptional circumstances”
28 or “unusual factors” warranted an anonymous jury, and Mr. Baca did not challenge those


                                                 8
     Case 2:16-cr-00066-PA Document 500 Filed 03/30/20 Page 13 of 14 Page ID #:14593



 1 findings on appeal. Opp. at 12. Mr. Baca vigorously challenged this Court’s findings on

 2 appeal. See Ex. B. In any event, “unusual factors” is not the standard. This Court was

 3 required to consider lesser alternatives, including disclosing the jurors’ names under a

 4 protective order to the attorneys. It failed to do so, constituting error. As it did on appeal,

 5 the government again fails to offer a developed argument in response to Mr. Baca’s claim

 6 that this error was structural. Accordingly, Mr. Baca’s convictions must be vacated.

 7              Finally, even under a non-constitutional inquiry, there was error, and reversal
 8 is required and otherwise appropriate. A non-constitutional standard must be at least as

 9 strict, if not more strict, than the Sixth Amendment standard. See Dickerson v. United

10 States, 530 U.S. 428 (2000). Thus, if there was error under the Sixth Amendment, as

11 explained above, there was certainly error under a non-constitutional inquiry.

12 Furthermore, the non-constitutional error requires automatic reversal, see Annigoni, 96

13 F.3d at 1144-45 (certain non-constitutional errors require automatic reversal because they

14 are not amenable to harmless error analysis), and, in any event, reversal would be

15 appropriate in this close case where there was no reason to shield the juror information

16 from the attorneys. See United States v. Sanchez, 74 F.3d 562, 565 (5th Cir. 1996).

17                                        CONCLUSION
18              For the foregoing reasons, the Court should grant Mr. Baca’s § 2255 motion.
19                                                          Respectfully submitted,
20                                                          s/Benjamin L. Coleman
21 Dated: March 30, 2020                                    BENJAMIN L. COLEMAN
                                                            COLEMAN & BALOGH LLP
22                                                          Attorneys for Leroy Baca
23

24

25

26

27

28


                                                  9
     Case 2:16-cr-00066-PA Document 500 Filed 03/30/20 Page 14 of 14 Page ID #:14594



 1                                   PROOF OF SERVICE
 2              I hereby certify that, on March 30, 2020, I electronically filed the attached
 3 Reply with the Clerk of the Court by using the CM/ECF system. I certify that all

 4 participants in the case are registered CM/ECF users and that service will be accomplished

 5 by the CM/ECF system.

 6              I declare under penalty of perjury that the foregoing is true and correct.
 7

 8              Executed on March 30, 2020, at San Diego, California.
 9

10                                               s/Benjamin L. Coleman
                                                 BENJAMIN L. COLEMAN
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                10
